FOR PUBLICATION
                                                           Jan 28 2014, 11:35 am




ATTORNEY FOR APPELLANT:                      ATTORNEYS FOR APPELLEE:

LEANNA WEISSMANN                             GREGORY F. ZOELLER
Lawrenceburg, Indiana                        Attorney General of Indiana

                                             MICHAEL GENE WORDEN
                                             Deputy Attorney General
                                             Indianapolis, Indiana


                            IN THE
                  COURT OF APPEALS OF INDIANA

JEREMY SCHATH,                               )
                                             )
     Appellant-Defendant,                    )
                                             )
            vs.                              )       No. 16A05-1308-CR-433
                                             )
STATE OF INDIANA,                            )
                                             )
     Appellee-Plaintiff.                     )


                  APPEAL FROM THE DECATUR SUPERIOR COURT
                       The Honorable Matthew D. Bailey, Judge
                           Cause No. 16D01-1303-CM-177



                                  January 28, 2014


                            OPINION - FOR PUBLICATION


BRADFORD, Judge
                                    CASE SUMMARY

       During the evening hours of November 17, 2012, Appellant-Defendant Jeremy Schath

was raccoon hunting, with permission, on property located along the south side of County

Road 640 in Decatur County. At some point, Schath’s hunting dog crossed onto property on

which Schath knew he did not have permission to hunt. When Schath became aware that his

dog had entered the other property, he entered the property, unarmed, for the purpose of

retrieving his dog.

       On March 12, 2013, Appellee-Plaintiff State of Indiana charged Schath with Class C

misdemeanor hunting upon private property without the consent of the landowner. The trial

court conducted a bench trial on July 29, 2013, during which the State amended the charging

information to include the allegation that Schath chased wildlife, i.e., a raccoon, on privately

owned property without the consent of the landowner. At the conclusion of the bench trial,

the trial court found Schath guilty of the amended charge. On appeal, Schath contends that

the evidence is insufficient to sustain his conviction. Concluding that the evidence supports

only the inference that Schath went on to the property in question to retrieve his dog, not to

“chase” a raccoon, we reverse.

                        FACTS AND PROCEDURAL HISTORY

       During the evening hours of November 17, 2012, Schath was raccoon hunting, with

permission, on property located along the south side of County Road 640 in Decatur County.

The land located along the north side of County Road 640 is owned by Coffee Tree Farms,

Inc. (the “Coffee Tree Farms Property). Schath knew that he was not permitted to hunt on

                                               2
the Coffee Tree Farms Property. At some point, Schath’s hunting dog crossed onto the

Coffee Tree Farms Property. When Schath became aware that his dog had entered the

Coffee Tree Farms Property, he entered the Coffee Tree Farms Property unarmed for the

purpose of retrieving his dog. When Schath found his dog, the dog had cornered a raccoon in

a drainage pipe. Schath retrieved his dog. Soon thereafter, the dog got away from Schath

and returned to the drainage pipe. Schath again retrieved his dog and returned, with his dog,

to his truck, which was parked on the property located on the south side of County Road 640.

       On March 12, 2013, the State charged Schath with Class C misdemeanor hunting on

private property without the consent of the landowner. The trial court conducted a bench

trial on July 29, 2013. Following the conclusion of the State’s case, the State requested and

was granted permission to amend the charging information to include the allegation that

Schath chased wildlife, i.e., a raccoon, on the Coffee Tree Farms Property without

permission of the landowner. At the conclusion of the bench trial, the trial court found

Schath guilty of the amended charge.

                            DISCUSSION AND DECISION

       Schath contends that the evidence is insufficient to sustain his conviction for Class C

misdemeanor chasing wildlife on private property without the consent of the landowner.

       When reviewing the sufficiency of the evidence to support a conviction,
       appellate courts must consider only the probative evidence and reasonable
       inferences supporting the verdict. It is the fact-finder’s role, not that of
       appellate courts, to assess witness credibility and weigh the evidence to
       determine whether it is sufficient to support a conviction. To preserve this
       structure, when appellate courts are confronted with conflicting evidence, they
       must consider it most favorably to the trial court’s ruling. Appellate courts
       affirm the conviction unless no reasonable fact-finder could find the elements
                                              3
       of the crime proven beyond a reasonable doubt. It is therefore not necessary
       that the evidence overcome every reasonable hypothesis of innocence. The
       evidence is sufficient if an inference may reasonably be drawn from it to
       support the verdict.

Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (citations, emphasis, and quotations

omitted). “In essence, we assess only whether the verdict could be reached based on

reasonable inferences that may be drawn from the evidence presented.” Baker v. State, 968

N.E.2d 227, 229 (Ind. 2012) (emphasis in original). Upon review, appellate courts do not

reweigh the evidence or assess the credibility of the witnesses. Stewart v. State, 768 N.E.2d

433, 435 (Ind. 2002).

       Indiana Code section 14-22-10-1 provides that “[a] person may not: (1) fish, hunt,

trap, or chase … upon privately owned land without having the consent of the owner or

tenant of the land.” “‘Chase’, for purposes of [Indiana Code section 14-22-10-1], means

following wildlife without the intent to take.” Ind. Code § 14-8-2-39. A person who violates

Indiana Code section 14-22-10-1 commits a Class C misdemeanor. Ind. Code § 14-22-38-1.

       In the instant matter, the undisputed evidence demonstrates that on the night in

question, Schath was raccoon hunting with his dog, with permission, on property located on

the south side of County Road 640. The Coffee Tree Farms Property is located across

County Road 640 from the property where Schath was hunting. Schath knew that he did not

have permission to hunt on the Coffee Tree Farms Property. At some point, Schath’s dog

crossed County Road 640 onto the Coffee Tree Farms Property. The undisputed evidence

also indicates that Schath entered the Coffee Tree Farms Property unarmed for the purpose of


                                             4
retrieving his dog, and left the Coffee Tree Farms Property immediately after retrieving his

dog.

       While we do not reweigh the credibility of witnesses or the evidence on appeal, we

note that in the instant matter, no such “reweighing” is necessary because all of the evidence

in the record indicates that Schath entered the Coffee Tree Farms Property for the sole

purpose of retrieving his dog, not for the purpose of chasing a raccoon. As such, we

conclude that the evidence presented before the trial court was insufficient to sustain

Schath’s conviction for Class C misdemeanor chasing wildlife on private property without

the consent of the landowner. Accordingly, we reverse Schath’s conviction.

       The judgment of the trial court is reversed.

MATHIAS, J., and PYLE, J., concur.




                                              5